761 A.2d 89 (2000)
165 N.J. 540
In the Matter of L. Gilbert FARR, an Attorney at Law.
Supreme Court of New Jersey.
November 3, 2000.

ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to R. 1:20-3(g) and R. 1:20-11, recommending that L. GILBERT FARR, a/k/a LINUS G. FARR, of MANAHAWKIN, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that L. GILBERT FARR, a/k/a LINUS G. FARR, is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by respondent, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that L. GILBERT FARR, a/k/a LINUS G. FARR, be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.